DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/09/2020 is acknowledged by the examiner.
Claim Objections
Claims 1-13 are objected to because of the following informalities: 
Claim 1 recites "the  first vehicle" in line 4. There is insufficient antecedent basis for this imitation in the claim. For examination purpose the limitation is considered as "a first vehicle”. Appropriate correction is required.
Claim 1 recites "the  center" in line 8. There is insufficient antecedent basis for this imitation in the claim. For examination purpose the limitation is considered as the same as in claim 1 line 4 "the reservation center". Appropriate correction is required.
Claim 1 recites "the  center" in line 10. There is insufficient antecedent basis for this imitation in the claim. For examination purpose the limitation is considered as the same as in claim 1 line 4 "the reservation center". Appropriate correction is required.
Claim 1 recites "the  center" in line 14. There is insufficient antecedent basis for this imitation in the claim. For examination purpose the limitation is considered as the same as in claim 1 line 4 "the reservation center". Appropriate correction is required
Claim 1 recites "the  center" in line 33. There is insufficient antecedent basis for this imitation in the claim. For examination purpose the limitation is considered as the same as in claim 1 line 4 "the reservation center". Appropriate correction is required.
Claim 1 recites "the  central database" in line 33. There is insufficient antecedent basis for this imitation in the claim. For examination purpose the limitation is considered as "a central data base”. Appropriate correction is required.
Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the objections , set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:- 
            Agassi et al. (US 2009/0082957) discloses in figure 1, a vehicle (102) and service provider (112) the vehicle sends reservation request for service provider [see ¶00162]; the vehicle identifies the charging station where there is reservation and battery is charging [see ¶00152].
  Outwater et al. (US 2016/0284143) disclose in  figure 1, using electronic device or any terminal device to reserve charging station [see figure 3, element 6]  for the rechargeable vehicle [see Abstract]. The vehicle and the charger station exchange encrypted hash to authenticate or verify the charging station and the vehicle [see ¶0035-0037].
Claim 1 recites, inter alia,  a step in which the first vehicle requests access to the station, the access request comprising the following successive steps: b1) a step in which the first vehicle transmits the access data to the station; b2) a step in which the station checks the access data; b3) if the access data are correct, a step in which the station provides access to the electrical power available via a socket of the station; otherwise, the station transmits an access denial to the first vehicle, the communication between the first vehicle and the station being a local electromagnetic communication, only possible when the first vehicle is less than 100 m from the station; c) at the end of charging, a step in which the station transmits charging data to the first vehicle or to a second vehicle, and in which the charging data are stored in the memory of said first vehicle or in a memory of the second vehicle, respectively; d) a step in which charging data are transmitted from the first or second vehicle, respectively, to the center, and in which the central database is updated with the charging data.  The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Conclusion
This application is in condition for allowance except for the following formal matters: 
(see the objection set forth above)
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859